UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6141


CHRISTOPHER LOVE WILLIAMS,

                Petitioner - Appellant,

          v.

WARDEN McKIE,

                Respondent – Appellee,

          and

SCDC,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:12-cv-01590-DCN)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Love Williams, Appellant Pro Se.    Donald John
Zelenka, Senior Assistant Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher Love Williams seeks to appeal the district

court’s    order     accepting      the      recommendation          of    the    magistrate

judge    and     denying       relief   on     his       28   U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial      showing        of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument        because     the     facts      and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3